


110 HRES 155 IH: Condemning the assassination of human

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Crowley submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the assassination of human
		  rights advocate and outspoken defender of freedom of the press,
		  Turkish-Armenian journalist Hrant Dink on January 19, 2007.
	
	
		Whereas, on January 19, 2007, Turkish-Armenian journalist
			 Hrant Dink was murdered as he exited the Istanbul, Turkey, office of Agos
			 Newspaper;
		Whereas Hrant Dink was a fierce defender of the freedom of
			 the press and speech, an outspoken advocate for democratic reform, and a
			 champion of human rights and tolerance;
		Whereas Hrant Dink was a man of conviction and principle
			 who believed in democratic ideals and peaceful change;
		Whereas, in Istanbul in 1996, Hrant Dink founded a
			 bilingual newspaper called Agos, in part to foster dialogue and understanding
			 between Armenians and Turks;
		Whereas Hrant Dink was honored by his media colleagues
			 around the world for his courage and principles and was awarded the prestigious
			 Bjornson Prize for Literature for his publications;
		Whereas Hrant Dink was prosecuted and convicted under
			 Article 301 of the Turkish Penal Code; and
		Whereas the United States was founded on the principles of
			 democracy and liberty where freedom of expression is cherished and protected:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)strongly condemns
			 and deplores the assassination of Hrant Dink;
			(2)urges the
			 Government of Turkey to continue its investigation and prosecution of those
			 individuals responsible for the murder of Hrant Dink; and
			(3)urges the Government of Turkey to take
			 appropriate action to protect the freedom of speech in Turkey by repealing
			 Article 301 of the Turkish Penal Code and by unswervingly opposing intolerance,
			 intimidation, and violence against individuals who are exercising their natural
			 right of freedom of speech.
			
